 
Exhibit 10.2
 
SEVENTH AMENDMENT TO
SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities


THIS SEVENTH AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
(“Amendment”) is executed and delivered as of this ___ day of September 7, 2011
and is entered into by OHI ASSET III (PA) TRUST, a Maryland business trust
(“Lessor”), the successor by merger to OHI Asset II (OH), LLC, a Delaware
limited liability company, and Ohio Lessor – Waterford & Crestwood, Inc., a
Maryland corporation, the address of which is 200 International Circle, Suite
3500, Hunt Valley, MD 21030, OMG MSTR LSCO, LLC, an Ohio limited liability
company (“Lessee One”), the successor by merger to CSC MSTR LSCO, LLC, and OMG
LS LEASING CO., LLC, an Ohio limited liability company (“Lessee Two”, and
collectively with Lessee One, “Lessee”), the address of which is 4700 Ashwood
Drive, Suite 200, Cincinnati, OH 45241.
 
RECITALS
 
The circumstances underlying the execution and delivery of this Amendment are as
follows:
 
A.          Lessee and Lessor have executed and delivered to each other a Second
Consolidated Amended and Restated Master Lease dated as of April 18, 2008, as
amended by a First Amendment to Second Consolidated Amended and Restated Master
Lease dated as of July 31, 2009, a Second Amendment to Second Consolidated
Amended and Restated Master Lease dated as of November 3, 2009, a Third
Amendment to Second Consolidated Amended and Restated Master Lease dated as of
April 1, 2010, a Fourth Amendment to Second Consolidated Amended and Restated
Master Lease dated as of October 1, 2010, a Fifth Amendment to Second
Consolidated Amended and Restated Master Lease dated as of December 31, 2010,
and a Sixth Amendment to Second Consolidated Amended and Restated Master Lease
dated as of March 31, 2011 (the “Existing Master Lease”) pursuant to which
Lessee leases from Lessor certain healthcare facilities located in Ohio and
Pennsylvania.


B.           Lessee has requested that Lessor consent pursuant to Section 8.7 of
the Existing Master Lease to the following mergers (the “Proposed Mergers”) of
(i) HCH RRW, LLC, an Ohio limited liability company, into Health Care Holdings,
LLC, an Ohio corporation (which is defined in the Existing Master Lease as HCH),
with HCH as the surviving entity, and (ii) HC RE RRW, LLC, an Ohio limited
liability company, into HC Real Estate Holdings, LLC, an Ohio limited liability
company (which is defined in the Existing Master Lease as HCREH), with HCREH as
the surviving entity.


C.           Pursuant to that certain Consent to Reorganization, Lessor desires
to amend the Existing Master Lease as set forth in this Amendment.

 
 

--------------------------------------------------------------------------------

 
 
 
The parties agree as follows:


1.           Definitions.
 
(a)           Any capitalized term used but not defined in this Amendment will
have the meaning assigned to such term in the Existing Master Lease.


(b)           In addition to the other definitions contained herein, when used
in this Amendment the following terms shall have the following meaning:


CRS: C.R. STOLTZ, LLC, an Ohio limited liability company.


(c)           The following definitions set forth in Section 2.1 of the Existing
Master Lease are hereby amended and restated in its entirety as follows:
 
Financial Statement:
 
(A)           For each quarter during Lessee’s fiscal year, on a consolidated
basis for Lessee, (i) a statement of earnings for the current period and fiscal
year to the end of such period, with a comparison to the corresponding figures
for the corresponding period in the preceding fiscal year from the beginning of
the fiscal year to the end of such period, and (ii) a balance sheet as of the
end of the period, and after the first Lease Year, with a comparison to the
corresponding figures for the corresponding period in the preceding fiscal year
from the beginning of the fiscal year to the end of such period; and
 
(B)           For each Lessee’s and each Guarantor’s fiscal year, a financial
report on a consolidated basis, prepared and reviewed by an accounting firm or
any other firm of independent certified public accountants reasonably acceptable
to Lessor, containing such Person’s balance sheet as of the end of that year,
its related profit and loss, a statement of shareholder’s equity for that year,
a statement of cash flows for that year, any management letter prepared by the
certified public accountants, such comments and financial details as customarily
are included in reports of like character.
 
(C)           For each of HCREH’s and HCH’s fiscal year, a financial report on a
consolidated basis (for avoidance of doubt, HCREH and HCH will not be
consolidated with each other), prepared and reviewed by an accounting firm or
any other firm of independent certified public accountants reasonably acceptable
to Lender, containing, as applicable, HCREH’s or HCH’s balance sheet as of the
end of that year, its related profit and loss, a statement of owner’s equity for
that year, a statement of cash flows for that year, any management letter
prepared by the certified public accountants, such comments and financial
details as customarily are included in reports of like character.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(D)           Lessor may, at its own expense, cause any Financial Statement to
be audited by a certified public accountant selected by Lessor and reasonably
acceptable to Lessee.  Lessor consents to the use of the firm of Mellott &
Mellott,  P.L.L. (Cincinnati, Ohio) to prepare such reports.
 
Pledge Agreement: The Pledge Agreements between Lessor, as creditor, and Lessee,
certain of the Parent Guarantors, HCREH, HCH, and CRS, as pledgors.
 
(d)           From and after the date of this Amendment, each reference in the
Transaction Documents to the Existing Master Lease, means the Existing Master
Lease as modified by this Amendment.
 
2.           Amendments to Article VIII.


(a)           Section 8.2.5 of the Existing Master Lease is hereby amended and
restated in its entirety as follows:


8.2.5           Indebtedness.  None of Lessee, any Sublessee, HCREH, HCH, RE
Holdings, and CRS will create, incur or suffer to exist any Indebtedness,
except:


(i)           The equipment financing permitted under Section 8.2.7;


(ii)           The Working Capital Loan permitted under Section 6.4; and


(iii)           The Other Permitted Indebtedness.


(b)           Section 8.2.6 of the Existing Master Lease is hereby amended and
restated in its entirety as follows:


8.2.6           Guarantees Prohibited. Except for guaranties of the Indebtedness
permitted under Section 8.2.5 and guaranties and assumption of obligations in
favor of Lessor and its Affiliates, neither Lessee nor any Sublessee shall
guarantee any Indebtedness of any Affiliate or other third party.   Except for
guaranties of Other Permitted Indebtedness and guaranties and assumption of
obligations in favor of Lessor and its Affiliates, none of HCREH, HCH, and CRS
or any Guarantor shall guarantee any Indebtedness of any Affiliate or other
third party.


(c)           Section 8.7 of the Existing Master Lease is hereby amended and
restated in its entirety as follows:


 
3

--------------------------------------------------------------------------------

 
 
8.7           Existence; No Fundamental Change.  Lessee, the Sublessees, HCREH,
HCH, AO, RE Leasing, RE Holdings, and CRS shall preserve and maintain their
legal existence and such of their rights, licenses and privileges as are
material to their business and operations; and qualify and remain qualified to
do business in each jurisdiction in which such qualification is material to
their business and operations or the ownership of their properties.  Except with
the prior written approval of Lessor, which may be withheld in Lessor’s sole and
absolute discretion, none of Lessee, the Sublessees, HCREH, HCH, AO, RE Leasing,
RE Holdings, and CRS will fundamentally change the nature of its business, enter
into any amalgamation, merger, consolidation, reorganization or
recapitalization, or reclassify its capital stock or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
assign, lease, transfer or otherwise dispose of, in one transaction or a series
of transactions, all or substantially all of its business, property or assets,
whether now owned or hereafter acquired, or acquire by purchase or otherwise all
or substantially all the business, property or assets, of any Person or any
shares of stock or other equity securities of any Person.


(d)           Section 8.8 of the Existing Master Lease is hereby amended and
restated in its entirety as follows:


8.8           No Investments.  Without the prior written consent of Lessor,
except for the Permitted Investments, none of Lessee, Sublessees, HCREH, HCH,
AO, RE Leasing, RE Holdings, and CRS will, or will they permit any Subsidiary
to, make or suffer to exist any Investments (including without limitation, loans
and advances to, and other Investments in, Subsidiaries), or commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person.


(e)           Section 8.9 of the Existing Master Lease is hereby amended and
restated in its entirety as follows:


8.9           Off-Balance Sheet Liabilities.  Without the prior written consent
of Lessor,  Lessee, Sublessees, HCREH, HCH, AO, RE Leasing, RE Holdings, and CRS
will not, nor will any of them permit any Subsidiary to, enter into or suffer to
exist any (i) Sale and Leaseback Transaction or (ii) any other transaction
pursuant to which it incurs or has incurred Off-Balance Sheet Liabilities.


(f)           Section 8.11 of the Existing Master Lease is hereby amended and
restated in its entirety as follows:


8.11           Liens.  Subject to the provisions of Section 12.1 relating to
permitted contests, Lessee, the Sublessees, HCREH, HCH, AO, RE Leasing, RE
Holdings, and CRS shall not directly or indirectly create or allow to remain,
and shall promptly discharge at their expense, any lien, encumbrance,
attachment, title retention agreement or claim upon any assets of Lessee, the
Sublessees, HCREH, HCH, AO, RE Leasing, RE Holdings, and CRS excluding, however,
(a) the liens and security interests in favor of Lessor and its Affiliates, (b)
intentionally omitted, (c) liens for Impositions or for sums resulting from
noncompliance with Legal Requirements so long as (i) the same are not yet
payable, or (ii) such liens are in the process of being contested as permitted
by Section 12.1, (e) liens of mechanics, laborers, materialmen, suppliers or
vendors for sums either disputed or not yet due, provided that any such liens
are in the process of being contested as permitted by Section 12.1, (f) liens
permitted under Section 6.4 of this Agreement, and (g) liens or security
interests in assets (not including assets subject to the lien of the Pledge
Agreements) of HCREH, HCH and RE Holdings which secure Other Permitted
Indebtedness.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
3.           Costs and Expenses.  Lessee shall pay Lessor’s reasonable costs and
expenses, including reasonable attorneys fees, incurred in connection with this
Amendment.


4.           Execution and Counterparts.  This Amendment may be executed in any
number of counterparts, each of which, when so executed and delivered, shall be
deemed to be an original, but when taken together shall constitute one and the
same Amendment.


5.           Headings.  Section headings used in this Amendment are for
reference only and shall not affect the construction of the Amendment.


6.           Enforceability of Transaction Documents.  Except as expressly and
specifically set forth herein, the Transaction Documents remain unmodified and
in full force and effect.  In the event of any discrepancy between any other
Transaction Document and this Amendment, the terms and conditions of this
Amendment will control and such other Transaction Document is deemed amended to
conform hereto.
 
SIGNATURE PAGES FOLLOW
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Signature Page to
SEVENTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities
 
 
 

  LESSOR:       OHI ASSET III (PA) TRUST       By:   OHI Asset (PA), LLC, a
Delaware limited liability         company, its sole trustee      
By:        Omega Healthcare Investors, a Maryland          corporation, its sole
member           By:           /s/ Daniel J. Booth            Name:      Daniel
J. Booth       Title:        Chief Operating Officer         THE STATE OF
MARYLAND          )                                                          
        )   COUNTY OF BALTIMORE               )  

 
                          
This instrument was acknowledged before me on the 7th day of September, 2011, by
Daniel J. Booth, the Chief Operating Officer of Omega Healthcare Investors,
Inc., a Maryland corporation, the sole member of OHI Asset (PA), LLC, a Delaware
limited liability company, the sole trustee of OHI Asset III (PA) Trust, a
Maryland business trust, on behalf of said business trust.
 
 
 
 
 
Notary Public
 
Judith A. Jacobs
Notary Public, State of Maryland
County of Baltimore
My Commission Expires May 12, 2012
 
 
 
Signature Page 1of 2

--------------------------------------------------------------------------------

 
 
Signature Page to
SEVENTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities
 
 

  LESSEE:       OMG MSTR LSCO, LLC       By:           HEALTH CARE HOLDINGS,
LLC,          its Sole Member           By:           /s/ Charles R. Stoltz  
    Name:      Charles R. Stoltz       Title:        Treasurer       OMG LS
LEASING CO., LLC       By:           OMG RE HOLDINGS, LLC,           its Sole
Member           By:           /s/ Charles R. Stoltz          Name:      Charles
R. Stoltz       Title:        Treasurer    
THE STATE OF OHIO                    )
 
                          )
  COUNTY OF HAMILTION     )   

                                          
This instrument was acknowledged before me on the 31st day of August, 2011, by
Charles R. Stoltz, the Treasurer of HEALTH CARE HOLDINGS, LLC, an Ohio limited
liability company, the sole member of OMG MSTR LSCO, LLC, an Ohio limited
liability company, and of OMG RE HOLDINGS, LLC, an Ohio limited liability
company, the sole member of OMG LS LEASING CO., LLC, an Ohio limited liability
company, on behalf of said companies.
 
Notary Public
 


Kathleen M. Portman
Notary Public, State of Ohio
My Commission Expires 03-28-2012
 
 
Signature Page 2 of 2
 
 
 
 
 
 